IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DIANE ROSETSKY A/K/A/ DIANE               : No. 229 MAL 2017
GOCHIN,                                   :
                                          : Petition for Allowance of Appeal from
                  Petitioner              : the Order of the Superior Court
                                          :
                                          :
           v.                             :
                                          :
                                          :
NORMAN ROSETSKY,                          :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2017, the Petition for Allowance of Appeal is

DENIED.